Citation Nr: 0518396	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
prior to September 29, 1999, for degenerative disc disease 
with Grade I spondylolisthesis of L5-S1.  

2.  Entitlement to an effective date earlier than November 
15, 2002, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and from August 1991 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Historically, the Board denied entitlement to service 
connection for a low back disability with radiating pain into 
the legs in a December 1998 decision.  The veteran appealed 
that decision to the Court of Appeals for Veteran's Claims 
(the Court) that vacated the Board decision and remanded it 
for the Board to articulate its reasons and bases for the 
denial of service connection.  In April 2000, the Board 
remanded the veteran's claim for additional development, and 
over the intervening period, the RO, by its July 2001 rating 
decision, granted service connection for degenerative disc 
disease with Grade I spondylolisthesis, L5-S1, effective May 
1, 1996.  The veteran was assigned a 20 percent rating from 
that date.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific designation for the issue in 
lieu of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as the 
veteran's entitlement to higher initial rating for 
degenerative disc disease with Grade I spondylolisthesis, L5-
S1.  The veteran is not prejudiced by such action.  The Board 
has not dismissed any issue, and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

In a July 2002 rating decision, the disability rating for the 
service-connected low back disability was increased from 20 
to 40 percent effective January 4, 2000.  Finally, in a 
September 2003 rating decision, the RO granted a 60 percent 
rating for the veteran's low back disability from September 
29, 1999.  

In a March 2003 rating decision, the disability rating for 
TDIU was denied.  This benefit was granted, however, by 
virtue of the September 2003 rating decision.  The effective 
date of that award was November 15, 2002.  

In a September 2002 medical statement, the veteran's private 
physician indicated developed a depression related to his 
back disability.  This matter is referred to the RO for all 
appropriate development and adjudication, if indicated.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to September 29, 1999, the veteran's low back 
disability was classified as low back strain manifested by 
pain and limitation of motion; the veteran was not shown to 
have severe intervertebral disc syndrome, severe lumbosacral 
strain or severe limitation of motion.  

3.  The veteran filed his claim for TDIU on February 14, 
2001.  

4.  Prior to November 15, 2002, the veteran was not shown to 
have been precluded from engaging in substantially gainful 
employment.  


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 20 
percent prior to September 29, 1999 for degenerative disc 
disease with Grade I spondylolisthesis of L5-S1 have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Code 5293 (in effect prior to September 23, 
2002).  

2.  The criteria for an effective date prior to November 15, 
2002 for the award of TDIU have not been satisfied.  8 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

As noted above, service connection was established for a low 
back disability, classified as degenerative disc disease with 
Grade I spondylolisthesis of L5-S1 in a July 2001 rating 
decision.  The most recent rating decision shows that the 
veteran was afforded a 20 percent rating from May 1, 1996 to 
September 29, 1999 when he was afforded a 60 percent rating.  
The veteran has requested an initial rating higher than 20 
percent.  The veteran's case pertains to multiple periods of 
entitlement that include his receipt of an initial rating of 
20 percent prior to September 1999 and his receipt of a 60 
percent currently.  Although the veteran, his representative 
and the RO have framed the issue in terms of an earlier 
effective date, the Board construes the issue to be a claim 
of entitlement to a higher initial rating.  In this appeal, 
the veteran does not appear to contest the current rating of 
60 percent.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

The schedule for rating spine disabilities was revised, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  The formula for rating intervertebral 
disc syndrome was revised as well, effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Inasmuch as the veteran's claim pertains to a higher initial 
rating from September 1999, that is a date that predates that 
amended version of the rating criteria.  Consequently, only 
the old version of the law applies in this case.  The veteran 
has been rated under the provisions of 38 C.F.R. § 4.71a, 
Code 5293 for intervertebral disc syndrome.  Under 38 C.F.R. 
§ 4.71a, Codes 5293 (intervertebral disc syndrome) (in effect 
prior to September 23, 2002), pronounced that intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warrants a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Codes 5293 (in effect prior to September 
23, 2002).  

Under the old Diagnostic Code 5295, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Codes 5295 (in effect prior to September 23, 2002).  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. §4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine) (in effect prior to September 
23, 2002), which provides a 50 percent evaluation if 
ankylosis of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable.  

The veteran and his representative contend, in essence that 
the veteran was entitled to a disability rating of 60 percent 
from 1996, from the date of the veteran's original claim.  
The Board's attention is directed to lay statements and 
medical opinions that allegedly support these contentions.  

The Board has reviewed all relevant evidence of record 
including reports of VA evaluation and treatment, reports of 
statements from the veteran's family members and 
acquaintances, testimony provided at the December 1996 RO 
hearing and numerous statements submitted by and on behalf of 
the veteran.  

VA treatment records show that in September 1991, the veteran 
had low back pain thought to be associated with strain that 
was productive of limitation of motion.  He demonstrated 
slight tenderness in the right side of back in June 1996.  In 
October 1996, the veteran reported having pain radiating into 
the left leg.  The neurological examination did not reveal 
any pertinent abnormalities.  

A private medical statement from B. B. Pace, M.D. is to the 
effect that the veteran, when examined in July 1996 
demonstrated symptoms indicative of chronic low back pain 
from a back sprain.  In addition, the July 1996 statement 
shows that the veteran reported that he was unable to 
maintain gainful employment because of his back injury.  

In a September 29, 1999 statement, Dr. Pace reported that the 
veteran, with a diagnosis of a herniated disc, demonstrated 
50 percent loss of forward flexion, 50 percent loss of 
backward extension, and a 30 percent loss of lateral flexion 
and rotation.  He demonstrated muscle spasms and tenderness 
and sharp burning.  On the bases of these findings, the RO 
established the veteran's entitlement to a 60 percent rating.  

Lay statements from 1999 show that the veteran was having a 
great deal of trouble with his back, including trouble with 
bending, lifting objects.  Because of back pain, leg pain and 
limited motion the veteran reportedly missed time from his 
employment.  One writer, Ms. SH, reported that she had known 
the veteran since 1992, and since that time had been aware of 
the veteran's symptoms.  

Prior to the September 1999 report, there was no indication 
that the veteran had severe intervertebral disc syndrome, 
with recurring attacks and with intermittent relief that 
would warrant a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Codes 5293 (in effect prior to September 23, 2002).  The 
veteran was not shown to have severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion that would give rise to a higher rating for 
lumbosacral strain.  38 C.F.R. § 4.71a, Codes 5295 (in effect 
prior to September 23, 2002).  Moreover, the veteran did not 
show severe limitation of motion that would warrant a 40 
percent rating for limitation of motion.  38 C.F.R. § 4.71a, 
Codes 5290 (in effect prior to September 23, 2002).  Finally, 
there was no evidence of ankylosis of the spine.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

Board observes that the veteran's functional loss due to 
pain, tenderness and muscle spasms is not shown to result in 
disablement equivalent to a higher evaluation over the period 
in question.  While functional loss due to pain, tenderness 
and muscle spasms was observed on objective evaluation prior 
to September 1999, the clinical evidence does not show these 
factors to be of sufficient severity to constitute severe 
intervertebral disc syndrome, severe lumbosacral strain or 
severe limitation of motion in the lumbar spine.  Severe 
intervertebral disc syndrome was not noted in June 1996 when 
only a slight tenderness of the right side of the back was 
reported.  Additionally, no pertinent abnormalities were 
observed in October 1996 when the veteran reported pain 
radiating to the left leg.  Dr. Pace's statement that the 
veteran said he could not work is rebutted by other evidence 
showing that the veteran self reported that he had worked 
from June 1999 to December 2002 pouring and finishing 
concrete.  (See the veteran's "Work Activity Report (Self-
Employed Person) Form SSA-820-F4 (2-1991) detailing his work 
activities from June 1999 to December 2002.)  In fact, Dr. 
Pace indicated that he did not think he had disc 
[involvement] or a fracture.  

Lay statements from 1999 show that the veteran was having a 
great deal of trouble with his back, including trouble with 
bending, lifting objects.  Because of back pain, leg pain and 
limited motion the veteran reportedly missed time from his 
employment.  One writer, Ms. SH, reported that she had known 
the veteran since 1992, and since that time had been aware of 
the veteran's symptoms.  The statements are competent in that 
they add information observcable by lay persons to the 
record.  They do not and can not address questions that 
require medical expertise to answer.  The writers haves not 
identified themsleves as a medical experts and are presumably 
laypersons, and these opinions do not consise oft medical 
evidence upon which VA can find the that a higher or total  
rating is warranted  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board finds that prior to September 1999, the schedular 
evaluation in this case was adequate, and there was no 
evidence of an exceptional disability picture in this case.  
The veteran did not required frequent hospitalizations.  His 
clinical records show that he complained of back pain 
radiating into the lower extremity, but these records do not 
show that the veteran has required routine therapy or 
outpatient treatment that would result in a disruption of his 
daily routine to an inordinate degree.  Some degree of 
industrial impairment was indicated.  Nevertheless, the 
record does not support a finding that the veteran's 
industrial impairment is marked in degree.  It is significant 
to note that information in the veteran's claims folder shows 
that he was working during the period in question.  The 
veteran is advised that the percent evaluation assigned to 
the service-connected disability is reflective of the degree 
of industrial impairment currently demonstrated prior to 
September 29, 1999.  Consequently, there is no basis for 
consideration of a higher rating on extraschedular grounds.  
38 C.F.R. § 3.321(b)(1).  In view of the foregoing, the 
preponderance of the evidence is against a schedular rating 
in excess of 20 percent prior to September 29, 1999.


TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from "multiple injuries incurred in action" are 
considered as "one disability" for purposes of determining 
whether a disability is ratable as 40 or 60 percent 
disabling.  38 C.F.R. § 4.16(a)(4).

For TDIU purposes, marginal employment is not to be 
considered substantially gainful employment. 38 C.F.R. § 4.17 
(2003).  Factors to be considered will include the veteran's 
employment history, educational attainment and vocational 
experience. 38 C.F.R. § 4.16 (2003).  Age, however, may not 
be considered a factor. 38 C.F.R. § 3.341(a) (2003).  A TDIU 
claim is limited to the issue as to whether a claimant is 
capable of performing the physical and mental acts required 
by employment, and not whether he/she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The originating agency granted entitlement to service 
connection for a back disability and has assigned a current 
rating for 60 percent that satisfies the shedular 
requirements for TDIU.  This rating is effective from 
September 1999.  By virtue of the September 2003 rating 
decision, the originating agency granted entitlement to TDIU, 
effective November 15, 2002.  

Generally, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  When service connection has 
already been established, a TDIU claim may be considered a 
type of increased rating claim.  Norris v. West, 12 Vet. App. 
413, 420 (1999); Suttman v. Brown, 5 Vet. App. 127, 136 
(1993).  The effective date of an award based upon a claim 
for increased disability rating "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
2003); 38 C.F.R. § 3.400(o)(2) (2004).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); 
(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2)); 
(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  

See Harper v. Brown, 10 Vet. App. 125 (1997).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. § 3.155.  An informal claim 
must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. 
Cir. 1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

VA regulations provide that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination at a VA or uniformed services hospital 
will be accepted at the date of receipt of a claim. 38 C.F.R. 
§ 3.157 (2004).  The Court of Appeals for the Federal Circuit 
has held that, once a claimant submits evidence of medical 
disability, makes a claim for the highest possible rating and 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) has been 
met as a matter of law for a claim for TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The veteran's formal claim was dated on January 23, 2001 when 
his application TDIU was received.  This document was not 
stamp dated, but the document to which it was attached was 
dated February 14, 2000.  The designation of "2000" is 
clearly an error and should have been 2001.  The veteran does 
not dispute the actual date of the claim.  His contention is 
that his entitlement to TDIU is prior to that date.  

For the purposes of the determining the effective date, the 
next inquiry involved in finding the date of the claim, 
consists of reviewing the record to identify any statement or 
clinical records that may be viewed as informal claims.  
Prior to February 14, 2001, in the December 1996 hearing on 
appeal, the veteran indicated some interference with his 
occupational activities due to his back, but expressly stated 
that he was then employed.  The Board observes that this 
communication or action by the veteran, that would indicate 
his intension to apply for TDIU.  

The Board also notes that a private medical statement from B. 
B. Pace, M.D, received in July 1996 shows that the veteran 
reported that he was no longer able to maintain gainful 
employment.  The reports of VA outpatient treatment include a 
November 1998 report that shows that the veteran had missed 3 
weeks from work because of back pain.  

Also, a September 1999 report from Dr. Pace is to the effect 
that the veteran was precluded from gainful employment.  In 
addition, the January 2000 report from S. I. Phillips, M.D. 
shows that the veteran's back symptoms prevented him from 
work that required heavy, moderate or light activity.  This 
evidence appears to have been received with the veteran's 
records from the Social Security Administration that were 
received in 2003.  

Although the veteran's communications and the physicians 
statements set forth above suggest a claim for a TDIU, what 
is significant in this case is that service connection had 
not yet been established for the any condition prior to the 
July 2001 rating decision.  Consequently, no claim for TDIU 
could be inferred.  

Nothing is contained in the claims folder to satisfy the 
legal definition of an informal claim for TDIU.  On these 
bases, the Board finds that the preponderance of the evidence 
identifies the February 14, 2001, as the date of the 
veteran's claim for TDIU.  

Turning to the date entitlement arose, the Board concedes 
that the veteran met the percentage requirements under 
38 C.F.R. § 4.16(a) for TDIU as a consequence of the RO's 
September 2003 rating decision.  By that action he obtained a 
single service-connected disability rated at 60 percent.  The 
Board also observes that the veteran has argued that he has 
been entitled since 1996.  

The record, however, has conflicting accounts respecting the 
veteran's employability status.  Initially, the veteran's 
application for TDIU completed in January 2001 shows that the 
veteran last worked in 1992 as a self-employed construction 
worker.  In response to inquiry regarding his employers, the 
veteran responded "No employer will hire me."  The Board 
has observed that Dr. Pace opined as early as 1996 and 1999 
that the veteran's back condition precluded gainful 
employment.  

Reports of private treatment from January 2000 show that the 
veteran was working intermittently, that pain caused him to 
miss a lot of days from work and that the veteran's symptoms 
prevented him from working in occupations involving heavy, 
moderate of light activity.  

The report of VA evaluation dated October 2001 shows that the 
veteran reported that he had to quit his job as a brick layer 
two years previously, as a result of his service-connected 
back disability.  

Nevertheless, information received from the Social Security 
Administration in June 2003 shows that the veteran became too 
disabled to work in December 2002 and began receiving 
disability compensation in June of the following year.  

In addition, on the veteran's "Work Activity Report (Self-
Employed Person) Form SSA-820-F4 (2-1991) EF, he reported 
that he worked from June 1999 to December 2002 pouring 
concrete and finishing it.  He stated that he had several 
different jobs, reporting that he worked 8 to 10 hours a day 
for 5 to 6 days a week.  He stated that he stopped working in 
December 2002 because of his disability.  This report is 
contrary to statements contained in the VA records that show 
that the veteran had been unemployed since 1992.  

A June 2003 statement from Mr. W.O is to the effect that he 
and the veteran served together in the National Guard for 25 
years, until back problems caused him to leave the service.  
Records from the Mississippi National Guard show that the 
veteran was retired from National Guard service effective May 
10, 2002.  A November 2002 statement from William D. Yates, 
commander of the Mississippi National Guard shows that the 
veteran was forced to retire from the National Guard due to 
problems with his back.  Nevertheless, in the light of the 
veteran's assertions to the Social Security Administration, 
it is clear that despite his separation from the National 
Guard, he continued with full-time employment until December 
2002.  

The veteran is advised that where the date entitlement arose 
follows the date of the claim; the effective date of the 
award is the date that entitlement arose.  Harper v. Brown, 
10 Vet App 125 (1997).  In this case, the Board finds that 
the preponderance of the evidence is against an effective 
date earlier than November 15, 2002 for the award of TDIU.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the September 2002 letter that pertained to 
and increased rating and TDIU.  The RO afforded the veteran 
details about the sources of evidence that might show his 
entitlement.  Specifically, the veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims.  Although the RO did not state specifically that the 
veteran was to submit all evidence in his possession, it did 
advise the veteran that it was his responsibility to make 
certain that VA received all pertinent evidence.  

The veteran has not been afforded VCAA notice relative to his 
claim for an earlier effective date after the veteran 
expressed disagreement with that issue.  The Board observes 
that judicial interpretation of the law recognizes that a 
disagreement of the effective date in downstream question 
rather than a new claim.  In accordance with 38 U.S.C.A. 
§ 5110 and relevant case law, when determining of effective 
date for payment of benefits, VA treats new claims raised in 
a notice of disagreement as an element of the claim that has 
been placed in the appellate status by the notice of 
disagreement.  Consequently 38 U.S.C.A. § 5103 does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (December 22, 2003).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the records 
from VA facilities identified by the veteran.  All relevant 
records have been obtained.  Reports of private treatment 
have been associated with the veteran's claims folder and 
copies of the record from the Social Security Administration 
were obtained.  In view of the foregoing, VA has satisfied 
its duties to inform and assist the veteran at every stage of 
this case.  Therefore, the veteran is not be prejudiced by 
the Board's proceeding to the merits of the claim. 


ORDER

An initial rating higher than 20 percent prior to September 
29, 1999 for degenerative disc disease with Grade I 
spondylolisthesis of L5-S1 is denied.  

An effective date earlier than November 15, 2003 for the 
award of TDIU is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


